 

Exhibit 10.20

 

SUBSCRIPTION AGREEMENT

 

This SUBSCRIPTION AGREEMENT (this “Agreement”) is made as of the latest date set
forth on the signature page hereof between Fennec Pharmaceuticals Inc. (the
“Company”) and the undersigned (the “Subscriber”).

 

WITNESSETH:

 

WHEREAS the Company desires to offer and issue for sale on a private placement
basis (the “Offering”) up to USD$3,000,000 of units (the “Units”), anticipated
to occur on or about December 1, 2014 or such other date as the Company and the
Subscriber may agree (the “Closing Date”). Each Unit offered hereunder consists
of one (1) common share in the capital of the Company (the “Common Shares”) and
one half (0.5) of a Common Share purchase warrant (a “Warrant”) at a price per
Unit equal to USD$3.00 (the “Offering Price”). Pursuant to the Offering, the
Company shall issue and sell up to 1,000,000 Units on the Closing Date. Each
full Warrant will entitle the holder thereof to purchase one Common Share of the
Company (individually, an “Additional Share” and collectively, the “Additional
Shares”) during the period ending on the day following the earlier of: (A) the
day that is two (2) years from the date of issue or (B) if at any time from the
date of issue (i) the Common Shares trade on the Toronto Stock Exchange (the
“TSX”) at a price greater than CDN$5.00 per Common Share (subject to adjustment
in the case of a share consolidation, share combination and the like occurring
from and after the date of issue) for at least twenty-five (25) trading days
within any thirty (30) trading day period (the “Triggering Event”) and (ii) the
Company elects to deliver a notice to the holder within 10 (ten) trading days of
the Triggering Event, the day that is 30 days after such notice, in either event
at a price equal to USD$3.60 per full Additional Share. The form of Warrant is
attached as Schedule “A” to this Agreement. A summary of the terms of the
Offering is set forth in Schedule “B” to this Agreement. Such summary is
qualified in its entirety by the terms and conditions set forth in this
Agreement and the Warrants (together, the “Transaction Documents”); and

 

WHEREAS unless otherwise stated, all dollar amounts in this Agreement refer to
United States Dollars; and

 

WHEREAS, the Subscriber desires to purchase Units in the value set forth on the
signature page hereof on the terms and conditions hereinafter set forth.

 

NOW, THEREFORE, in consideration of the premises and the mutual representations
and covenants hereinafter set forth, the parties hereto do hereby agree as
follows:

 

I.           SUBSCRIPTION FOR UNITS AND REPRESENTATIONS BY SUBSCRIBER

 

1.1           Subject to the terms and conditions hereinafter set forth, the
Subscriber hereby irrevocably purchases for itself and agrees to purchase from
the Company, and the Company agrees to sell to the Subscriber, such number of
Units set forth on the signature page hereto for an aggregate purchase price
equal to the “Purchase Price” as set forth on the signature page hereto. The
Purchase Price is payable by wire transfer of immediately available funds at the
time of entering into this agreement to an account designated by LaBarge
Weinstein LLP, counsel to the Company (“Company Counsel”), to be held in escrow
and shall be released at the Closing by Company Counsel to an account designated
by the Company.

 

 

 

 

1.2           The Subscriber hereby warrants and represents that it recognizes
that the purchase of the Units involves a high degree of risk including, but not
limited to, the following: (a) an investment in the Company is highly
speculative and only investors who can afford the loss of their entire
investment should consider investing in the Company and the Units; (b) the
Subscriber may not be able to liquidate its investment; and (c) transferability
of the Common Shares and Warrants forming the Units and the Additional Shares
issuable upon due exercise of the Warrants (collectively, the “Securities”) is
limited.

 

1.3           The Subscriber represents that it (i) is an “accredited investor”
as such term is defined in Rule 501(a) of Regulation D promulgated under the
Securities Act of 1933, as amended (the “Act”), as indicated by the Subscriber’s
responses to the questions contained in Article VII hereof, and by reason of its
business and financial experience and the business and financial experience of
those persons it may have retained to advise it with respect to its investment
in the Securities it, together with such advisors, has such knowledge,
sophistication and experience in business and financial matters that it is
capable of evaluating the merits and risks of the prospective investment; (ii)
is an “accredited investor” as such term is defined in National Instrument
45-106 – Prospectus and Registration Exemptions, of the Canadian Securities
Administrators and the Subscriber has completed the Accredited Investor
Certificate attached hereto as Schedule “E” or (iii) complies an with the
requirements of all applicable securities laws in their jurisdiction that is
other than the United States and Canada (the “International Jurisdiction”) and
has completed the Accredited Investor Certificate attached hereto as Schedule
“F”.

 

1.4           The Subscriber hereby acknowledges and represents that: (a) the
Subscriber has knowledge and experience in business and financial matters, prior
investment experience, including investment in securities that are unregistered,
or the Subscriber, at its own risk and expense, has employed the services of a
“purchaser representative” (as defined in Rule 501(h) of Regulation D), attorney
and/or accountant to read all of the documents furnished or made available by
the Company to the Subscriber to evaluate the merits and risks of such an
investment on the Subscriber’s behalf; (b) the Subscriber recognizes the highly
speculative nature of this investment; and (c) the Subscriber is able to bear
the loss of its entire investment.

 

1.5           The Subscriber represents that (i) the Subscriber was contacted
regarding the sale of the Units by the Company, or a Company agent, with whom
the Subscriber had a prior substantial pre-existing relationship and (ii) no
Units were offered or sold to it by means of any form of general solicitation or
general advertising, and in connection therewith, the Subscriber did not receive
any general solicitation or general advertising including, but not limited to:
(A) any advertisement, article, notice or other communication published in any
newspaper, magazine or similar media or broadcast over television or radio,
whether closed circuit, or generally available; or (B) through attendance at any
seminar meeting or industry investor conference whose attendees were invited by
any general solicitation or general advertising.

 

1.6           The Subscriber hereby acknowledges that the Offering has not been
reviewed by the United States Securities and Exchange Commission (the “SEC”) nor
any U.S. state or Canadian provincial securities regulatory authority
(“Securities Regulatory Authority”) as the Offering is intended to be exempt
from the registration requirements of Section 5 of the Act, pursuant to
Regulation D thereunder and from the registration requirements of applicable
state “blue sky” securities laws or regulations. The Subscriber understands that
the Securities have not been registered under the Act or under any U.S. state or
Canadian provincial securities or “blue sky” laws or regulations by reason of a
claimed exemption that depends, in part, upon the Subscriber’s investment
intention and agreement not to sell, pledge, assign or otherwise transfer or
dispose of the Securities unless they are registered under the Act and under any
applicable state securities or “blue sky” laws or regulations or unless an
exemption from such registration is available, subject to Section 1.10 herein.
Without limiting the foregoing, the Company acknowledges and agrees that a
Subscriber may from time to time pledge pursuant to a bona fide margin agreement
with a registered broker-dealer or grant a security interest in some or all of
the Securities to a financial institution that is an “accredited investor” as
defined in Rule 501(a) under Regulation D and who agrees to be bound by the
provisions of this Agreement and, if required under the terms of such
arrangement, such Subscriber may transfer pledged or secured Securities to the
pledgees or secured parties. Such a pledge or transfer would not be subject to
approval of the Company and no legal opinion of legal counsel of the pledgee,
secured party or pledgor shall be required in connection therewith. Further, no
notice shall be required of such pledge. At the Subscriber’s expense, the
Company will execute and deliver such reasonable documentation as a pledgee or
secured party of the Subscriber may reasonably request in connection with a
pledge or transfer of the Securities.

 

-2-

 

 

1.7           The Subscriber hereby represents that the Subscriber is purchasing
the Securities for the Subscriber’s own account and not with a view toward the
resale or distribution to others. The Subscriber, if an entity, further
represents that it was not formed for the purpose of purchasing the Securities.

 

1.8           The Subscriber understands that Rule 144 (“Rule 144”) promulgated
under the Act requires for non-affiliates, among other conditions, a one (1)
year holding period prior to the resale in the United States of securities of an
issuer that is not a reporting issuer under the Securities Exchange Act of 1934,
as amended, acquired in a non-public offering without having to satisfy the
registration requirements under the Act. The Subscriber understands and hereby
acknowledges that except as set forth herein the Company is under no obligation
to register any of the Securities under the Act or any state securities or “blue
sky” laws.

 

1.9           The Subscriber further understands and agrees that it shall not
sell the Securities to a purchaser in any province of Canada at any time within
the four (4) month period following the date of their issuance and any
subsequent purchaser outside of Canada before the end of that period must agree
to comply with this restriction for the remainder of such period. The Subscriber
further agrees that if it decides to offer, sell or otherwise transfer, pledge
or hypothecate all or any part of the Securities, it will not offer, sell or
otherwise transfer, pledge or hypothecate any of such Securities (other than
pursuant to an effective registration statement under the Act), directly or
indirectly unless an offer and sale or other disposition is:

 

(a)          made in accordance with an effective registration statement under
the Act covering such disposition; or

 

(b)          to the Company; or

 

(c)          made outside the United States in accordance with the requirements
of Rule 904 of Regulation S under the Act; or

 

(d)          made in a transaction that does not require registration under the
Act or any applicable United States state laws, rules and regulations governing
the offer and sale of securities, and it has theretofore furnished to the
Company an opinion of counsel to that effect; provided, that no opinion shall be
required for any sale pursuant to Rule 144, or pursuant to any bona fide pledge
in connection with a margin account.

 

1.10         The Subscriber consents to the placement of a legend on any
certificate or other document evidencing the Securities indicating that such
Securities have not been registered under the Act or any state securities or
“blue sky” laws and setting forth or referring to the restrictions on
transferability and sale thereof contained in this Agreement. The Subscriber is
aware that the Company will make a notation in its appropriate records with
respect to the restrictions on the transferability of such Securities. The
legend to be placed on each certificate shall be in form substantially similar
to the following:

 

-3-

 

 

UNLESS PERMITTED UNDER SECURITIES LEGISLATION, THE HOLDER OF THIS SECURITY MUST
NOT TRADE THE SECURITY BEFORE [INSERT DATE THAT IS 4 MONTHS AND A DAY AFTER
DISTRIBUTION DATE].

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE LISTED ON THE TORONTO STOCK
EXCHANGE (“TSX”); HOWEVER, THE SAID SECURITIES CANNOT BE TRADED THROUGH THE
FACILITIES OF TSX SINCE THEY ARE NOT FREELY TRANSFERABLE, AND CONSEQUENTLY ANY
CERTIFICATE REPRESENTING SUCH SECURITIES IS NOT “GOOD DELIVERY” IN SETTLEMENT OF
TRANSACTIONS ON TSX.

 

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”). THE HOLDER HEREOF, BY
PURCHASING SUCH SECURITIES, AGREES FOR THE BENEFIT OF THE ISSUER THAT SUCH
SECURITIES MAY BE OFFERED, SOLD OR OTHERWISE TRANSFERRED ONLY (A) TO THE ISSUER,
(B) OUTSIDE THE UNITED STATES IN ACCORDANCE WITH RULE 904 OF REGULATION S UNDER
THE ACT, OR (C) IN ACCORDANCE WITH AN EFFECTIVE REGISTRATION STATEMENT OR
PURSUANT TO ANOTHER EXEMPTION FROM REGISTRATION AFTER PROVIDING A SATISFACTORY
LEGAL OPINION TO THE ISSUER.

 

Provided that if the Securities are being sold pursuant to Section 1.91(c)
above, in the case of a resale to a purchaser in Canada, following the date
which is four (4) months and a day after the date of issuance to the Subscriber,
the Company covenants and represents that the legend may be removed by providing
a declaration to the transfer agent for the Securities of the Company
substantially as attached hereto as Schedule “C” (or as the Company may
prescribe from time to time) upon the sale of the Securities by the Subscriber.

 

1.11         The Subscriber understands that the Company will review this
Agreement and is hereby given authority by the Subscriber to call the
Subscriber’s bank or place of employment or otherwise review the financial
standing of the Subscriber; and it is further agreed that the Company, at its
sole discretion, reserves the unrestricted right, without further documentation
or agreement on the part of the Subscriber, to reject or limit any purchase, to
accept purchases for fractional Units and to close the Offering to the
Subscriber at any time and that the Company will issue stop transfer
instructions to its transfer agent with respect to such Securities.

 

1.12         The Subscriber hereby represents that the address of the Subscriber
furnished by Subscriber on the signature page hereof is the Subscriber’s
principal residence if the Subscriber is an individual or its principal business
address if it is a corporation or other entity and that Subscriber is not
resident in any province of Canada. If the Subscriber is resident outside of the
United States, the Subscriber hereby represents that the Subscriber is resident
in the jurisdiction specified in the address set out on the first page of this
Agreement (the “International Jurisdiction”) and that:

 

(a)          the Subscriber is knowledgeable of, or has been independently
advised as to, the applicable securities laws of the International Jurisdiction
which would apply to this subscription, if there are any;

  

(b)          the securities laws of the International Jurisdiction applicable to
the Subscriber do not require the Company to file a prospectus or similar
document or to register the Securities or to make any filings or seek any
approvals of any kind whatsoever in respect of the sale of the Securities to the
Subscriber from any regulatory authority in the International Jurisdiction;

 



-4-

 

 

(c)          the delivery of this Agreement by the Company and the Subscriber
and the issuance of the Securities to the Subscriber complies with all
applicable securities laws of the International Jurisdiction and will not cause
the Company to become subject to any disclosure, prospectus, registration or
reporting requirements under any such securities laws; and

 

(d)          the Subscriber will, if requested by the Company, deliver to the
Company a certificate or opinion of local counsel from the International
Jurisdiction which will confirm the matters referred to in subparagraphs (ii)
and (iii) above to the satisfaction of the Company, acting reasonably.

 

1.13         The Subscriber represents that the Subscriber has full power and
authority (corporate, statutory and otherwise) to execute and deliver this
Agreement and to purchase the Units. This Agreement constitutes the legal, valid
and binding obligation of the Subscriber, enforceable against the Subscriber in
accordance with its terms, subject to laws of general application relating to
bankruptcy, insolvency and the relief of debtors and rules of law governing
specific performance, injunctive relief or other equitable remedies, and to
limitations of public policy.

 

1.14         If the Subscriber is a corporation, partnership, limited liability
company, trust, employee benefit plan, individual retirement account, Keogh
Plan, or other tax-exempt entity, it is authorized and qualified to invest in
the Company and the person signing this Agreement on behalf of such entity has
been duly authorized by such entity to do so.

 

1.15         The Subscriber acknowledges that if he or she is a Registered
Representative of n Financial Industry Regulatory Authority (“FINRA”) member
firm, he or she must give such firm the notice required by the FINRA Rules of
Conduct, receipt of which must be acknowledged by such firm in Section 7.4below.

 

1.16         

(a)          The Subscriber agrees not to issue any public statement with
respect to the Subscriber’s investment or proposed investment in the Company or
the terms of any agreement or covenant between them and the Company without the
Company’s prior written consent, except such disclosures as may be required
under applicable law or under any applicable order, rule or regulation.

 

(b)          The Subscriber acknowledges that this Agreement requires the
Subscriber to provide certain personal information to the Company. Such
information is being collected by the Company for the purposes of completing the
Offering, which includes, without limitation, determining the Subscriber's
eligibility to purchase the Units under applicable Securities Laws (as defined
below), preparing and registering certificates representing the Units to be
issued to the Subscriber and completing filings required by any Securities
Regulatory Authority. The Subscriber’s personal information may be disclosed by
the Company to: (a) any applicable Securities Regulatory Authority; (b) the
Company's registrar and transfer agent; (c) Canada Revenue Agency; and (d) the
Company’s advisors, including legal counsel, and may be included in record books
in connection with the Offering. By executing this Agreement, the Subscriber is
deemed to be consenting to the foregoing collection, use and disclosure of the
Subscriber's personal information.

 

(c)          The Subscriber consents to the filing of copies or originals of any
of the Subscriber’s documents described in Section 1(b) hereof as may be
required to be filed with any Securities Regulatory Authority in connection with
the transactions contemplated hereby.

 

-5-

 

 

(d)          If the Subscriber is a resident of or otherwise subject to
applicable securities laws of Ontario, the Subscriber acknowledges that it has
been notified by the Company (a) of the delivery to the Ontario Securities
Commission (the “OSC”) of the full name, residential address and telephone
number of the Subscriber, the number and type of securities purchased, the total
purchase price, the exemption relied upon and the date of distribution; (b) that
this information is being collected indirectly by the OSC under the authority
granted to it in Securities Laws; (c) that this information is being collected
for the purposes of the administration and enforcement of the Securities Law of
Ontario; and (d) that the Administrative Assistant to the Director of Corporate
Finance can be contacted at Suite 1903, Box 55, 20 Queen Street West, Toronto,
Ontario M5H 3S8 or at (416) 593-8086 regarding any questions about the OSC’s
indirect collection of this information and further acknowledges that it has
authorized the indirect collection of this information by the OSC.

 

(e)          The Subscriber represents and warrants that the funds representing
the aggregate Offering Price which will be paid by the Subscriber to the Company
for the Units hereby subscribed for will not represent proceeds of crime for the
purposes of the Proceeds of Crime (Money Laundering) and Terrorist Financing Act
(Canada) (the “PCMLA”) and the Purchaser acknowledges that the Company may in
the future be required by law to disclose the Subscriber's name and other
information relating to this Agreement and the Subscriber’s subscription
hereunder, on a confidential basis, pursuant to the PCMLA. To the best of its
knowledge (a) none of the subscription funds to be provided by the Subscriber
(i) have been or will be derived from or related to any activity that is deemed
criminal under the law of Canada, the United States of America, or any other
jurisdiction, or (ii) are being tendered on behalf of a person who has not been
identified to the Subscriber, and (b) it shall promptly notify the Company if
the Subscriber discovers that any of such representations ceases to be true, and
to provide the Company with appropriate information in connection therewith.

 

1.17         The Subscriber represents and warrants that it has not engaged,
consented to or authorized any broker, finder or intermediary to act on its
behalf, directly or indirectly, as a broker, finder or intermediary in
connection with the transactions contemplated by this Agreement. The Subscriber
hereby agrees to indemnify and hold harmless the Company from and against all
fees, commissions or other payments owing to any such person or firm acting on
behalf of the Subscriber hereunder.

 

1.18         The Subscriber agrees to hold the Company and its directors,
officers, employees, affiliates, controlling persons and agents and their
respective heirs, representatives, successors and assigns harmless and to
indemnify them against all liabilities, costs and expenses incurred by them as a
result of (a) any sale or distribution of the Securities by the Subscriber in
violation of the Act or any applicable state securities or “blue sky” laws; or
(b) any false representation or warranty or any breach or failure by the
Subscriber to comply with any covenant made by the Subscriber in this Agreement
(including the Confidential Investor Questionnaire contained in Article VII
herein) or any other document furnished by the Subscriber to any of the
foregoing in connection with this transaction.

 

1.19         The Subscriber understands, acknowledges and agrees with the
Company that, except as otherwise set forth herein, the subscription hereunder
is irrevocable by the Subscriber, that, except as required by law, the
Subscriber is not entitled to cancel, terminate or revoke this Agreement or any
agreements of the Subscriber hereunder and that this Agreement and such other
agreements shall survive the death or disability of the Subscriber and shall be
binding upon and inure to the benefit of the parties and their heirs, executors,
administrators, successors, legal representatives and permitted assigns. If the
Subscriber is more than one person, the obligations of the Subscriber hereunder
shall be joint and several and the agreements, representations, warranties and
acknowledgments herein contained shall be deemed to be made by and be binding
upon each such person and his/her heirs, executors, administrators, successors,
legal representatives and permitted assigns.

 



-6-

 

 

1.20         The Subscriber understands, acknowledges and agrees with the
Company that the Offering is intended to be exempt from registration under the
Act pursuant to the provisions of Regulation D thereunder, which is in part
dependent upon the truth, completeness and accuracy of the representations made
by the Subscriber herein.

 

1.21         The Subscriber acknowledges that the information contained in this
Agreement or otherwise made available to the Subscriber is confidential and
non-public and agrees that all such information shall be kept in confidence by
the Subscriber and neither used by the Subscriber for the Subscriber’s personal
benefit (other than in connection with this Agreement, as supplemented) nor
disclosed to any third party for any reason, unless such disclosure is required
by applicable law or a court judgment, order or decree, notwithstanding that the
Subscriber’s subscription may not be accepted by the Company; provided, however,
that this obligation shall not apply to any such information that (i) is part of
the public knowledge or literature and readily accessible at the date hereof,
(ii) becomes part of the public knowledge or literature and readily accessible
by publication (except as a result of a breach of this provision) or (iii) is
received from third parties (except third parties who disclose such information
in violation of any confidentiality agreements or obligations, including,
without limitation, any subscription or other similar agreement entered into
with the Company).

 

1.22         The Subscriber understands, acknowledges and agrees with the
Company that: (a) the Company may terminate the Offering or reject any
subscription at any time in its sole discretion and the execution of this
Agreement by the Subscriber or solicitation of the investment contemplated
hereby shall create no obligation on the part of the Company to accept any
subscription or complete the Offering; (b) no federal, provincial or state
agency or authority has made any finding or determination as to the accuracy or
adequacy of the Offering documents or as to the fairness of the terms of the
Offering nor any recommendation or endorsement of the Securities (any
representation to the contrary is a criminal offense); and (c) in making an
investment decision, the Subscriber must rely on its own examination of the
Company and the terms of the Offering, including the merits and risks involved.

 

II.          REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

In the event that the Company accepts the Subscriber’s subscription of Units
hereunder, the Company hereby represents and warrants to the Subscriber that:

 

2.1           Organization, Good Standing and Qualification. The Company is a
corporation duly organized, validly existing and in good standing under the laws
of British Columbia and has full corporate power and authority to own, lease and
operate its property and assets, and to conduct its business as now conducted.

 

2.3           Capitalization and Voting Rights. The Company is authorized to
issue an unlimited number of Common Shares. As of September 30, 2014, the
Company had 9,860,517 Common Shares issued and outstanding, and all issued and
outstanding shares of the Company are validly issued, fully paid and
non-assessable. As of September 30, 2014, the Company had (i) Common Share
purchase warrants outstanding to purchase 3,835,388 Common Shares and (ii)
2,261,184 options outstanding. Other than as set forth in the preceding
sentence, there are no outstanding options, warrants, agreements, convertible
securities, preemptive rights or other rights to subscribe for or to purchase
any shares in the capital stock of the Company. Except as required by law, there
are no restrictions upon the voting or transfer of any of the shares in the
capital stock of the Company pursuant to the Company’s notice of articles as
amended to date or any agreement or other instruments to which the Company is a
party or by which the Company is bound.

 



-7-

 

 

2.4           Authorization; Enforceability. The Company has all corporate
right, power and authority to enter into this Agreement and to consummate the
transactions contemplated hereby. All corporate action on the part of the
Company and its directors necessary for the (i) authorization, execution,
delivery and performance of this Agreement by the Company; and
(ii) authorization, sale, issuance and delivery of the Units contemplated hereby
and the performance of the Company’s obligations hereunder has been taken or
will be taken prior to Closing (as defined in Section 3.2). This Agreement has
been duly executed and delivered by the Company and constitutes a legal, valid
and binding obligation of the Company, enforceable against the Company in
accordance with its terms, subject to laws of general application relating to
bankruptcy, insolvency and the relief of debtors and rules of law governing
specific performance, injunctive relief or other equitable remedies, and to
limitations of public policy. The Units, when issued and fully paid for in
accordance with the terms of this Agreement, will be validly issued, fully paid
and non-assessable. The Company shall, at all times when any Warrants comprising
part of the Units remain outstanding, have authorized and reserved for issuance
a sufficient number of Common Shares to provide for the due exercise of the
Warrants comprising part of the Units pursuant to their terms. Upon any due
exercise of the Warrants comprising any Units in accordance with their terms and
the issuance and delivery of the Additional Shares issuable upon the exercise
thereof, such Additional Shares will be validly issued, fully paid and
non-assessable and, subject to the expiry of the applicable hold period and the
satisfaction of the requirements of National Instrument 45-102, the resale of
such Additional Shares in Ontario will be exempt from the registration and
prospectus requirements of applicable Ontario securities laws. The issuance and
sale of the Units contemplated hereby and the issuance and sale of the
Additional Shares when issued pursuant to the terms of the Warrants, will not
give rise to any preemptive rights or rights of first refusal on behalf of any
person which have not been waived in connection with this Offering.

 

2.5         No Conflict; Governmental Consents.

 

(a)          The execution and delivery by the Company of this Agreement and the
consummation of the transactions contemplated hereby will not result in the
violation of any material law, statute, rule, regulation, order, writ,
injunction, judgment or decree of any court or governmental authority to or by
which the Company is bound, or of any provision of the articles of amalgamation,
as amended, of the Company, and will not conflict with, or result in a material
breach or violation of, any of the terms or provisions of, or constitute (with
due notice or lapse of time or both) a default under, any lease, loan agreement,
mortgage, security agreement, trust indenture or other agreement or instrument
to which the Company is a party or by which it is bound or to which any of its
properties or assets is subject, nor result in the creation or imposition of any
lien or encumbrance upon any of the properties or assets of the Company.

 

(b)          No consent, approval, authorization or other order of any United
States or Canadian governmental authority is required to be obtained by the
Company in connection with the authorization, execution and delivery of this
Agreement or with the authorization, issue and sale of the Units or the
Additional Shares, except such consents and filings as may be required to be
made with or obtained from the SEC, FINRA, the TSX and with any state or foreign
blue sky or other Securities Regulatory Authority and any Canadian Securities
Regulatory Authority, all of which filings or consents have been or will be
timely made or obtained on or to prior Closing.

 

-8-

 

 

2.6           Litigation. The Company knows of no pending or threatened legal or
governmental proceedings against the Company which, individually or in the
aggregate, could (a) have a material adverse effect on the business, assets,
financial condition, prospects or results of operations of the Company
(collectively, the “Business”) or (b) impair in any material respect the
Company’s ability to enter into and perform on a timely basis its obligations
under this Agreement (any such effect referred to as a “Material Adverse
Effect”). The Company is not a party or subject to the provisions of any order,
writ, injunction, judgment or decree of any court or government agency or
instrumentality which could reasonably be expected to have a Material Adverse
Effect. There is no action, suit, proceeding or investigation by the Company
currently pending in any court or before any arbitrator or that the Company
intends to initiate.

 

2.7           Reporting Issuer in Canada; Absence of Material Changes. The
Company is a reporting issuer or the equivalent thereof in British Columbia,
Alberta, Saskatchewan, Manitoba, Ontario, Quebec, New Brunswick, Nova Scotia,
Prince Edward Island and Newfoundland, and is not in default of any requirement
under applicable securities legislation, statutes, regulations, and published
policies and rules of Canadian provincial securities and TSX regulations, and,
in particular, without limiting the generality of the foregoing, the Company is
in compliance with its obligations to make all reports and filings, including
timely disclosure of all material changes relating to it, under such applicable
securities legislation, statutes, regulations, and published policies and rules
of Canadian provincial securities laws (“Filings”), no such disclosure has been
made on a confidential basis and there is no material change relating to the
Company which has occurred and with respect to which the requisite material
change report has not been filed. The Filings complied in all material respects
with the requirements of applicable securities legislation, statutes,
regulations, and published policies and rules of Canadian provincial securities
and TSX regulations. The Filings, as of their respective dates, did not contain
any untrue statement of material fact or omit any material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading. No securities
commission or regulatory authority in any of the provinces of Canada has issued
any order preventing or suspending trading of any securities of the Company.
Except as set forth in the Filings, there has not been (i) any material adverse
change in the Business, (ii) any transaction that is material to the Company,
(iii) any obligation, direct or contingent, that is material to the Company,
incurred by the Company or any of its subsidiaries, (iv) any change in the
outstanding indebtedness of the Company and its subsidiaries (taken as a whole)
that is material to the Company or the Business, (v) any dividend declared, paid
or made on the capital stock of the Company, or (vi) any loss or damage (whether
or not insured) to the property of the Company or any Subsidiary which has been
sustained which in the case of this clause (vi), individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.

 

2.8          Listing. The Common Shares are listed on the TSX. On Closing, the
Common Shares issued hereunder and the Additional Shares will have been
conditionally approved for listing on the TSX, subject only to the satisfaction
of customary deliverables after Closing, which the Company will perform in a
timely fashion.

 

2.9          No General Solicitation. Neither the Company nor, to its knowledge,
any person acting on its behalf has offered or sold or will offer or sell the
Units or the Additional Shares by any form of general solicitation or general
advertising, including, but not limited to, the following:

 

(a)          any advertisement, article, notice or other communication published
in any newspaper, magazine, or similar media or broadcast over television or
radio; and

 

(b)          any seminar or meeting whose attendees have been invited by any
general solicitation or general advertising.

 

2.10         Investment Company. The Company is not an “investment company”
within the meaning of such term under the Investment Company Act of 1940, as
amended, and the rules and regulations of the SEC thereunder.

 

-9-

 

 

2.11        Disclosure. The representations and warranties made by the Company
in this Agreement and the Filings when read together do not contain any untrue
statement of a material fact and do not omit to state a material fact necessary
to make the statements herein as a whole not misleading.

 

III.         TERMS OF SUBSCRIPTION

 

3.1      There is no minimum aggregate Offering size.

 

3.2      The Company will conduct the closing of the purchase and sale of Units
at the time and place of its choice (the “Closing”) whereupon:

 

(a)          the Subscriber shall deliver to the Company, if not previously
delivered: (i) this duly completed and executed Agreement and the applicable
Accredited Investor Certificate; and (ii) the Purchase Price by wire transfer to
an account designated by the Company Counsel (collectively, the “Subscriber
Deliverables”); and

(b)          the Company will deliver to the Subscriber (i) within five (5)
business days after the Closing Date, a certificate registered in the name of
the Subscriber (or as directed by it) duly executed and delivered by the
Company, representing the number of Common Shares forming part of the Units that
the Subscriber has agreed to purchase hereunder and a certificate registered in
the name of the Subscriber (or as directed by it) duly executed and delivered by
the Company, representing the Warrants forming part of the Units that the
Subscriber has agreed to purchase hereunder, in each case free and clear of all
liens, security interests, claims and encumbrances (and in this regard the
Subscriber hereby authorizes and directs the Company to deliver the certificates
representing the Common Shares and Warrants comprising the Units purchased by
the Subscriber pursuant to this Agreement to the residential or business address
indicated on the signature page hereto); and (ii) a copy of this Agreement duly
executed by the Company and customary opinions of the Company’s counsel for
transactions of this nature (collectively, the “Company Deliverables”).

 

IV.          CONDITIONS TO CLOSING

 

4.1         The Subscriber’s obligation to purchase the Units at the Closing is
subject to the fulfillment of certain conditions, which conditions may be waived
at the option of the Subscriber to the extent permitted by law, as follows:

 

(a)          Representations and Warranties Correct. The representations and
warranties made by the Company in Article II hereof shall be true and correct in
all material respects as at the Closing Date.

 

(b)          Covenants. All covenants, agreements and conditions contained in
this Agreement to be performed by the Company on or prior to the Closing Date
shall have been performed or complied with in all material respects.

 

(c)          No Legal Order Pending. There shall not then be in effect any legal
or other order enjoining or restraining the transactions contemplated by this
Agreement.

 

(d)          No Law Prohibiting or Restricting Such Sale. There shall not be in
effect any law, rule or regulation prohibiting or restricting the sale of the
Securities (except as otherwise referred to in this Agreement) or requiring any
consent or approval of any person (including the TSX), which shall not have been
obtained, to issue the Securities (except as referred to in this Agreement).

 



-10-

 

 

(e)          TSX Listing. The TSX shall have conditionally approved the listing
of the Common Shares forming part of the Units and the Additional Shares
issuable upon due exercise of the Warrants, subject only to the satisfaction by
the Company of customary post-closing conditions imposed by the TSX in similar
circumstances, and without the requirement of the Company to obtain shareholder
approval to the Offering.

 

(f)          Company Deliverables. The Company shall have delivered to the
Subscriber all Company Deliverables.

 

(g)          Shareholder Approval. The Company shall have obtained any necessary
shareholder approvals for the Offering.

 

4.2  The Company’s obligation to sell the Units at the Closing is subject to the
fulfillment of certain conditions, which conditions may be waived at the option
of the Company to the extent permitted by law, as follows:

 

(a)          Representations and Warranties Correct. The representations and
warranties made by the Subscriber in Article I hereof shall be true and correct
in all material respects.

 

(b)          Payment of Purchase Price. The Subscriber shall have delivered to
the Company the Purchase Price for the Units purchased by it pursuant to Section
3.2(a).

 

(c)          No Legal Order Pending. There shall not then be in effect any legal
or other order enjoining or restraining the transactions contemplated by this
Agreement.

 

(d)          No Law Prohibiting or Restricting Such Sale. There shall not be in
effect any law, rule or regulation prohibiting or restricting the sale of the
Securities or requiring any consent or approval of any person, which shall not
have been obtained, to issue the Securities (except as otherwise provided in
this Agreement).

 

(e)          TSX Listing. The TSX shall have conditionally approved the listing
of the Common Shares forming part of the Units and the Additional Shares
issuable upon due exercise of the Warrants, subject only to the satisfaction by
the Company of customary post-closing conditions imposed by the TSX in similar
circumstances, and without the requirement of the Company to obtain shareholder
approval to the Offering.

 

(f)          Subscriber Deliverables. The Subscriber shall have delivered to the
Company all Subscriber Deliverables.

 

(g)          Shareholder Approval. The Company shall have obtained any necessary
shareholder approvals for the Offering.

 

V.           Trading in COMPANY Securities

 

5.1           The Subscriber covenants and agrees that it will not purchase,
sell, short, or engage in any securities transactions relating to the Securities
whatsoever (or advise any others to do so) while in possession of material
non-public information regarding the Company, including that it is contemplating
the Offering.

 

-11-

 

 

VI.          MISCELLANEOUS

 

6.1           Any notice or other communication given hereunder shall be deemed
sufficient if in writing and sent by registered or certified mail, return
receipt requested, or delivered by hand against written receipt therefor,
addressed as follows:

 

if to the Company, to it at:

 

Fennec Pharmaceuticals Inc.
PO Box 13628

68 TW Alexander Drive

Research Triangle Park, NC 27709

Attention: Rosty Raykov, President and Chief Executive Officer

 

if to the Subscriber, to the Subscriber’s address indicated on the signature
page of this Agreement.

 

Notices shall be deemed to have been given or delivered on the date of mailing,
except notices of change of address, which shall be deemed to have been given or
delivered when received.

 

6.2           Except as otherwise provided herein, this Agreement shall not be
changed, modified or amended except in writing signed by the parties to be
charged, and this Agreement may not be discharged except by performance in
accordance with its terms or in writing signed by the party to be charged.

6.3           This Agreement shall be binding upon and inure to the benefit of
the parties hereto and to their respective heirs, legal representatives,
successors and assigns. This Agreement, together with the schedules hereto, sets
forth the entire agreement and understanding between the parties as to the
subject matter hereof and merges and supersedes all prior discussions,
agreements and understandings of any and every nature among them.

 

6.4           Upon the execution and delivery of this Agreement by the
Subscriber, this Agreement shall become a binding obligation of the Subscriber
with respect to the purchase of Units as herein provided, subject, however, to
the right hereby reserved by the Company to enter into the same agreements with
other purchasers and to add and/or delete other persons as purchasers.

 

6.5           All questions concerning the construction, validity, enforcement
and interpretation of the Transaction Documents shall be governed by and
construed and enforced in accordance with the internal laws of the Province of
British Columbia, without regard to the principles of conflicts of law thereof.
Each party hereby irrevocably waives personal service of process and consents to
process being served in any such suit, action or proceeding by mailing a copy
thereof via registered or certified mail or overnight delivery (with evidence of
delivery) to such party at the address in effect for notices to it under this
Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any other manner permitted by
law. The parties hereby waive all rights to a trial by jury. If either party
shall commence an action or proceeding to enforce any provisions of the
Transaction Documents, then the prevailing party in such action or proceeding
shall be reimbursed by the other party for its reasonable attorneys’ fees and
other costs and expenses incurred with the investigation, preparation and
prosecution of such action or proceeding.

 



-12-

 

 

6.6           The holding of any provision of this Agreement to be invalid or
unenforceable by a court of competent jurisdiction shall not affect any other
provision of this Agreement, which shall remain in full force and effect. If any
provision of this Agreement shall be declared by a court of competent
jurisdiction to be invalid, illegal or incapable of being enforced in whole or
in part, such provision shall be interpreted so as to remain enforceable to the
maximum extent permissible consistent with applicable law and the remaining
conditions and provisions or portions thereof shall nevertheless remain in full
force and effect and enforceable to the extent they are valid, legal and
enforceable, and no provisions shall be deemed dependent upon any other covenant
or provision unless so expressed herein.

 

6.7           It is agreed that a waiver by either party of a breach of any
provision of this Agreement shall not operate, or be construed, as a waiver of
any subsequent or other breach by that same party.

6.8           The parties agree to execute and deliver all such further
documents, agreements and instruments and take such other and further action as
may be necessary or appropriate to carry out the purposes and intent of this
Agreement.

 

6.9           This Agreement may be executed in two or more counterparts,
including via facsimile or PDF, each of which shall be deemed an original, but
all of which shall together constitute one and the same instrument.

 

6.10         Nothing in this Agreement shall create or be deemed to create any
rights in any person or entity not a party to this Agreement. The Subscriber
hereby acknowledges and agrees that it shall bear all costs and expenses
incurred by it (including any fees and disbursements of any special counsel
retained by it) relating to the sale of the Units to the Subscriber.

 

VII.         CONFIDENTIAL INVESTOR QUESTIONNAIRE

 

7.1           The Subscriber represents that it is an “accredited investor”
within the meaning of Rule 501(a) of Regulation D under the Act because it comes
within any of the following categories at the time of the sale of the Securities
to the Subscriber (please initial beside the categories below applicable to the
Purchaser). The undersigned agrees to furnish any additional information which
the Company deems necessary in order to verify the answers set forth below:

 

_____    any bank as defined in Section 3(a)(2) of the Securities Act, or any
savings and loan association or other institution as defined in Section
3(a)(5)(A) of such Act whether acting in its individual or fiduciary capacity,
any broker or dealer registered pursuant to Section 15 of the United States
Securities Exchange Act of 1934, as amended, any insurance company as defined in
Section 2(a)(13) of the Securities Act, any investment company registered under
the U.S. Investment Company Act of 1940 or a business development company as
defined in Section 2(a)(48) of the U.S. Investment Company Act of 1940, any
small business investment company licensed by the U.S. Small Business
Administration under Section 301(c) or (d) of the U.S. Small Business Investment
Act of 1958, any plan established and maintained by a state, its political
subdivisions, or any agency or instrumentality of a state or its political
subdivisions for the benefit of its employees, if such plan has total assets in
excess of $5,000,000, any employee benefit plan within the meaning of the U.S.
Employee Retirement Income Security Act of 1974, if the investment decision is
made by a plan fiduciary, as defined in Section 3(21) of the U.S. Employee
Retirement Income Security Act of 1974, which is either a bank, savings and loan
association, insurance company, or registered investment adviser, or if the
employee benefit plan has total assets in excess of $5,000,000 or, if a self
directed plan, with investment decisions made solely by persons that are
accredited investors;

 

_____    any private business development company as defined in Section
202(a)(22) of the U.S. Investment Advisers Act of 1940;

 

-13-

 

 

_____    any organization described in Section 501(c)(3) of the U.S. Internal
Revenue Code, corporation, Massachusetts or similar business trust, or
partnership, not formed for the specific purpose of acquiring the securities
offered, with total assets in excess of $5,000,000;

 

_____    any director, executive officer, or general partner of the issuer of
the securities being offered or sold, or any director, executive officer, or
general partner of a general partner of that issuer;

 

_____    any natural person whose individual net worth, or joint net worth with
that person's spouse, at the time of his purchase exceeds $1,000,000 (excluding
such person’s primary residence) ;

 

_____    any natural person who had an individual income in excess of $200,000
in each of the two most recent years or joint income with that person's spouse
in excess of $300,000 in each of those years and has a reasonable expectation of
reaching the same income level in the current year;

 

_____    any trust, with total assets in excess of $5,000,000, not formed for
the specific purpose of acquiring the securities offered, whose purchase is
directed by a sophisticated person as described in Rule 506(b)(2)(ii) of
Regulation D under the Securities Act; or

 

_____    any entity in which all of the equity owners are accredited investors.

 

The undersigned agrees that the undersigned will notify the Company at any time
on or prior to the Closing Date, in the event that the representations and
warranties in this Agreement shall cease to be true, accurate and complete.

 

7.2           SUITABILITY (please answer each question)

 



(a)For an individual Subscriber, please describe your current employment,
including the company by which you are employed and its principal business:

 

       

 

(b)For an individual Subscriber, please describe any college or graduate degrees
held by you:

 

       

 

(c)For all Subscribers, please list types of prior investments:

 

       

 

(d)For all Subscribers, please state whether you have you participated in other
private placements before:

 

YES     NO    

 

(e)If your answer to question (d) above was “YES”, please indicate frequency of
such prior participation in private placements of:

 

-14-

 

 

    Public   Private   Public or Private     Companies   Companies  
Biotechnology Companies               Frequently             Occasionally      
      Never            

 

(f)For individual Subscribers, do you expect your current level of income to
significantly decrease in the foreseeable future:

 

YES     NO    

 

(g)For trust, corporate, partnership and other institutional Subscribers, do you
expect your total assets to significantly decrease in the foreseeable future:

 

YES     NO    

 

(h)For all Subscribers, do you have any other investments or contingent
liabilities which you reasonably anticipate could cause you to need sudden cash
requirements in excess of cash readily available to you:

 

YES     NO    

 

(i)For all Subscribers, are you familiar with the risk aspects and the
non-liquidity of investments such as the securities for which you seek to
purchase?

 

YES     NO    

 

(j)For all Subscribers, do you understand that there is no guarantee of
financial return on this investment and that you run the risk of losing your
entire investment?

 

YES     NO    

 

7.3           MANNER IN WHICH TITLE IS TO BE HELD. (circle one)

 

(a)          Individual Ownership

(b)          Community Property

(c)          Joint Tenant with Right of Survivorship (both parties must sign)

(d)          Partnership*

(e)          Tenants in Common

(f)          Company*

(g)          Trust*

(h)          Other

 

*If Units are being purchased for by an entity, a Certificate of Signatory must
also be completed.



 

-15-

 

 

7.4           FINRA AFFILIATION.

 

Are you affiliated or associated with an FINRA member firm (please check one):

 

YES     NO    

 

If Yes, please describe:

_________________________________________________________

_________________________________________________________

_________________________________________________________

 

*If Subscriber is a Registered Representative with an FINRA member firm, have
the following acknowledgment signed by the appropriate party:

 

The undersigned FINRA member firm acknowledges receipt of the notice required by
the Rules of Conduct.

 

_________________________________

Name of FINRA Member Firm

 

By: ______________________________

Authorized Officer

 

Date: ____________________________

 

7.5           The undersigned is informed of the significance to the Company of
the foregoing representations and answers contained in the Confidential Investor
Questionnaire contained in this Article VII and such answers have been provided
under the assumption that the Company will rely on them.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

-16-

 

 

USD DOLLAR AMOUNT OF UNITS PURCHASED = USD$____________ (“Purchase Price”)

 

NO OF UNITS PURCHASED: ___________________________________

 

      Signature   Signature (if purchasing jointly)             Name Typed or
Printed   Name Typed or Printed             Entity Name   Entity Name          
  Address   Address             Country, City, State and Zip Code   Country,
City, State and Zip Code       Telephone-Business   Telephone—Business          
  Telephone-Residence   Telephone—Residence             Facsimile-Business  
Facsimile—Business       Facsimile-Residence   Facsimile—Residence             
Tax ID # or Social Security #   Tax ID # or Social Security #       Name in
which securities should be issued:           Dated: __________________ _____,
2014    

 

 

 

 

This Agreement is agreed to and accepted as of __________________ _____, 2014.

 



 

  FENNEC PHARMACEUTICALS Inc.       By:____________________________________  
Name:     Title:

 

- 2 -

 





 

SCHEDULE “A”

FORM OF WARRANT

 

THIS WARRANT AND THE SECURITIES ISSUABLE UPON EXERCISE OF THIS WARRANT (THE
“SECURITIES”) HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “ACT”), OR THE SECURITIES LAWS OF ANY STATE AND ARE SUBJECT TO
RESTRICTIONS ON TRANSFERABILITY AS SET FORTH IN THIS WARRANT. BY PURCHASING SUCH
SECURITIES, THE HOLDER HEREOF AGREES FOR THE BENEFIT OF THE ISSUER THAT SUCH
SECURITIES MAY BE OFFERED, SOLD OR OTHERWISE TRANSFERRED ONLY (A) OUTSIDE THE
UNITED STATES IN ACCORDANCE WITH RULE 904 OF REGULATION S UNDER THE ACT, OR (B)
IN ACCORDANCE WITH AN EFFECTIVE REGISTRATION STATEMENT OR PURSUANT TO ANOTHER
EXEMPTION FROM REGISTRATION.

 

UNLESS PERMITTED UNDER SECURITIES LEGISLATION, THE HOLDER OF THIS SECURITY MUST
NOT TRADE THE SECURITY BEFORE [_______].

 

WARRANT TO PURCHASE COMMON SHARES OF

FENNEC PHARMACEUTICALS INC.

 

(void after [_______], 2016)

 



No. War-[_______] [_______], 2014



 

THIS CERTIFIES THAT, for value received, [___________________] or registered
assigns (the “Holder”), from and after the Issuance Date (as defined below), and
subject to the terms and conditions herein set forth, is entitled to purchase
from Fennec Pharmaceuticals Inc., a British Columbia corporation (the
“Company”), at any time during the period ending on the day following the
earlier of: (A) the day that is two (2) years from the Issuance Date (as defined
below) or (B) if at any time from the Issuance Date (i) the Common Shares trade
on the Toronto Stock Exchange (the “TSX”) at a price greater than CDN$5.00 per
Common Share (subject to adjustment in the case of a share consolidation, share
combination and the like occurring from and after the date of issue) for at
least twenty-five (25) Trading Days (as defined below) within any thirty (30)
Trading Day period (the “Triggering Event”) and (ii) the Company elects to
deliver the Acceleration Notice (as defined below) within ten (10) Trading Days
of the Triggering Event, the day that is 30 days after the Acceleration Notice
(in either event, the “Termination Date”), [__________] ([________]) common
shares in the capital of the Company (“Common Shares”), at a price per share
equal to the Warrant Price (as defined below) upon exercise of this Warrant
pursuant to Section 5 hereof, as the case may be. The number of Common Shares
issuable pursuant to this Warrant (the “Warrant Shares”) is subject to
adjustment under Section 2.

 

1.          Definitions. As used in this Warrant, the following terms have the
definitions ascribed to them below:

 

(a)          “Acceleration Notice” means that notice delivered by the Company to
the Holder substantially in the form attached hereto as Attachment 3.

 

(b)          “Issuance Date” means [_______], 2014.

 

(c)          “person” means any individual, corporation, partnership, limited
liability company, trust, incorporated or unincorporated association, joint
venture, joint stock company, governmental authority or other entity of any
kind, and shall include any successor (by merger or otherwise) of such entity.

 

(d)  “Trading Day” means a day on which the Toronto Stock Exchange is open for
the transaction of business.

 

- 3 -

 

  

(e)          “Warrant Price” means USD$3.60 per share, subject to adjustment
under Section 2.

 

2.          Adjustments and Notices. The Warrant Price and/or the Warrant Shares
shall be subject to adjustment from time to time in accordance with this Section
2. The Warrant Price and/or the Warrant Shares shall be adjusted to reflect all
of the following events that occur on or after the Issuance Date.

 

(a)          Subdivision, Stock Dividends or Combinations. In case the Company
shall at any time subdivide the outstanding Common Shares or shall issue a stock
dividend with respect to the Common Shares, the Warrant Price in effect
immediately prior to such subdivision or the issuance of such dividend shall be
proportionately decreased, and the number of Warrant Shares for which this
Warrant may be exercised immediately prior to such subdivision or the issuance
of such dividend shall be proportionately increased. In case the Company shall
at any time combine the outstanding Common Shares, the Warrant Price in effect
immediately prior to such combination shall be proportionately increased, and
the number of Warrant Shares for which this Warrant may be exercised immediately
prior to such combination shall be proportionately decreased. In each of the
foregoing cases, the adjustment shall be effective at the close of business on
the date of such subdivision, dividend or combination, as the case may be.

 

(b)          Reclassification, Exchange, Substitution, In-Kind Distribution.
Upon any reclassification, exchange, substitution or other event that results in
a change of the number and/or class of the securities issuable upon exercise or
conversion of this Warrant or upon the payment of a dividend in securities or
property other than Common Shares, the Holder shall be entitled to receive, upon
exercise of this Warrant, the number and kind of securities and property that
Holder would have received if this Warrant had been exercised immediately before
the record date for such reclassification, exchange, substitution, or other
event or immediately prior to the record date for such dividend. The Company or
its successor shall promptly issue to Holder a new warrant for such new
securities or other property. The new warrant shall provide for adjustments
which shall be as nearly equivalent as may be practicable to the adjustments
provided for in this Section 2 including, without limitation, adjustments to the
Warrant Price and to the number of securities or property issuable upon exercise
or conversion of the new warrant. The provisions of this Section 2(b) shall
similarly apply to successive reclassifications, exchanges, substitutions, or
other events and successive dividends.

 

(c)          Reorganization, Merger etc. In case of any merger or consolidation
of the Company into or with another corporation where the Company is not the
surviving corporation, or sale, transfer or lease (but not including a transfer
or lease by pledge or mortgage to a bona fide lender) of all or substantially
all of the assets of the Company, the Company, or such successor or purchasing
corporation, as the case may be, shall, as a condition to closing any such
reorganization, merger or sale, duly execute and deliver to the Holder hereof a
new warrant so that the Holder shall have the right to receive, at a total
purchase price not to exceed that payable upon the exercise or conversion of the
unexercised portion of this Warrant, and in lieu of the Warrant Shares
theretofore issuable upon exercise or conversion of this Warrant, the kind and
amount of shares of stock, other securities, money and property that would have
been receivable upon such reorganization, merger or sale by the Holder with
respect to the Warrant Shares if this Warrant had been exercised immediately
before the consummation of such transaction. Such new warrant shall provide for
adjustments that shall be as nearly equivalent as may be practicable to the
adjustments provided for in this Section 2. The provisions of this subparagraph
(c) shall similarly apply to successive transactions of the type described in
this subparagraph (c).

 

(d)          Certificate of Adjustment. In each case of an adjustment or
readjustment of the Warrant Price, the Company, at its own expense, shall cause
its chief financial officer (or other most senior financial officer at the time)
to compute such adjustment or readjustment in accordance with the provisions
hereof and prepare a certificate showing such adjustment or readjustment, and
shall mail such certificate, by first class mail, postage prepaid, to the
Holder. The certificate shall set forth such adjustment or readjustment, showing
in detail the facts upon which such adjustment or readjustment is based. No
adjustment of the Warrant Price shall be required to be made unless it would
result in an increase or decrease of at least CDN$0.01, but any adjustments not
made because of this sentence shall be carried forward and taken into account in
any subsequent adjustment otherwise required hereunder.

 

- 4 -

 

  

(e)          No Impairment. The Company shall not, by amendment of its charter,
by-laws or other organizational documents, or through a reorganization, transfer
of assets, consolidation, merger, dissolution, issue, or sale of securities or
any other voluntary action, avoid or seek to avoid the observance or performance
of any of the terms to be observed or performed under this Warrant by the
Company, but shall subject to Section 8 at all times in good faith assist in
carrying out all of the provisions of this Section 2 and in taking all such
action as may be necessary or appropriate to protect the Holder’s rights under
this Section 2 against impairment.

 

(f)          Fractional Shares. No fractional shares shall be issuable upon
exercise or conversion of the Warrant and the number of shares to be issued
shall be rounded down to the nearest whole share. If a fractional share interest
arises upon any exercise or conversion of the Warrant, the Company shall
eliminate such fractional share interest by paying the Holder an amount computed
by multiplying the fractional interest by the fair market value of a full Common
Share.

 

3.            No Shareholder Rights. This Warrant, by itself, as distinguished
from any shares purchased hereunder, shall not entitle the Holder to any of the
rights of a shareholder of the Company.

 

4.            Reservation of Shares. The Company will reserve from its
authorized and unissued share capital a sufficient number of Common Shares to
provide for the issuance of the Warrant Shares upon the exercise of this
Warrant. Issuance of this Warrant shall constitute full authority to the
Company’s officers who are charged with the duty of executing stock certificates
to execute and issue the necessary certificates for the Warrant Shares issuable
upon the exercise of this Warrant.

 

5.            Exercise of Warrant. This Warrant may be exercised by the Holder
hereof, in whole or in part, at any time from and after the Issuance Date and on
or prior to the Termination Date, at the election of the Holder hereof (with the
notice of exercise substantially in the form attached hereto as Attachment 1
duly completed and executed for an exercise under this Section 5), by the
surrender of this Warrant at the principal office of the Company or transfer
agent and the payment to the Company, by certified or bank check, or by wire
transfer to an account designated by the Company of an amount equal to the then
applicable Warrant Price multiplied by the number of Warrant Shares then being
purchased. This Warrant shall be deemed to have been exercised immediately prior
to the close of business on the date of its surrender for exercise as provided
above, and the person entitled to receive the Warrant Shares issuable upon such
exercise shall be treated for all purposes as the holder of such shares of
record as of the close of business on such date. As promptly as practicable
after such date, the Company shall issue and deliver to the person or persons
entitled to receive the same a certificate or certificates for the number of
full Warrant Shares issuable upon such exercise.

 

6.            Transfer of Warrant. This Warrant is issued upon the following
terms respecting transferability, to which Holder consents and agrees:

 

(a)          Until this Warrant is transferred on the books of the Company, the
Company will, and shall be entitled to, treat the Holder of this Warrant
registered as such on the books of the Company as the absolute owner hereof for
all purposes without being affected by any notice to the contrary.

 

- 5 -

 

  

(b)          This Warrant may not be exercised, and this Warrant and the Warrant
Shares shall not be transferable, except in compliance with all applicable
provincial, state and federal securities laws, regulations and orders, and with
all other applicable laws, regulations and orders.

 

(c)          Subject to clauses (b) and (d) of this Section 6, the Warrant may
be transferred by the Holder completing and delivering to the Company a notice
of transfer substantially in the form attached hereto as Attachment 2.

 

(d)          The Warrant may not be transferred, and the Warrant Shares may not
be transferred, to persons in the United States or to U.S. Persons (as that term
is defined in Regulation S under the United States Securities Act of 1933, as
amended (the “US Securities Act”), without the Holder obtaining an opinion of
legal counsel stating that the proposed transaction will not result in a
prohibited transaction under the US Securities Act, and all other applicable
state and federal securities laws, regulations and orders. By accepting this
Warrant, the Holder agrees to act in accordance with any conditions reasonably
imposed on such transfer by such opinion of legal counsel.

 

(e)          Neither the issuance of this Warrant nor the issuance of the
Warrant Shares have been qualified by prospectus or registered under any
Canadian provincial securities laws, the US Securities Act or any US state
securities laws.

 

7.            Covenants, Representations and Warranties. The Company hereby
represents and warrants that it is authorized to create and issue the Warrants
and covenants and agrees that it will cause the Common Shares from time to time
subscribed for and purchased in the manner provided in this Warrant and the
certificate or certificates representing such Common Shares to be issued and
that, at all times prior to 5:00 p.m. (Ottawa, Ontario time) on the Termination
Date, it will reserve and there will remain unissued a sufficient number of
Common Shares to satisfy the right of purchase provided for in this Warrant. The
Company hereby further covenants and agrees that it will at its expense
expeditiously use its best efforts to obtain the listing of such Common Shares
(subject to issue or notice of issue) on each stock exchange or over-the-counter
market on which the Common Shares may be listed from time to time. All Common
Shares which are issued upon the exercise of the right of purchase provided in
this Warrant, upon payment therefor of the amount at which such Common Shares
may be purchased pursuant to the provisions of this Warrant, shall be and be
deemed to be validly issued, fully paid and non-assessable shares and free from
all taxes, liens and charges with respect to the issue thereof. The Company
hereby represents and warrants that this Warrant is a valid and enforceable
obligation of the Company, enforceable in accordance with the provisions of this
Warrant.

 

8.            Legends. Upon issuance, the certificate or certificates evidencing
any Warrant Shares shall bear legends as set forth in the Subscription Agreement
of even date herewith between the original Holder and the Company and as
required under any applicable provincial, state and federal securities laws,
regulations and orders, and with all other applicable laws and regulations.

 

9.            Further Assurances. The Company hereby covenants and agrees that
it will do, execute, acknowledge and deliver, or cause to be done, executed,
acknowledged and delivered, all and every such other act, deed and assurance as
the Holder shall reasonably require for the better accomplishing and
effectuating of the intentions and provisions of this Warrant.

 

10.          Successors and Assigns. This Warrant shall enure to the benefit of
the Holder and the successors and assignees thereof and shall be binding upon
the Company and the successors thereof.

 

11.          Termination. This Warrant shall terminate at 5:00 p.m. (Ottawa,
Ontario time) on the Termination Date.

 

- 6 -

 

  

12.          Miscellaneous. This Warrant shall be governed by the laws of the
Province of British Columbia, as such laws are applied to contracts to be
entered into and performed entirely in British Columbia by British Columbia
residents. The headings in this Warrant are for purposes of convenience and
reference only, and shall not be deemed to constitute a part hereof. Neither
this Warrant nor any term hereof may be changed or waived orally, but only by an
instrument in writing signed by the Company and the Holder. All notices and
other communications from the Company to the Holder of this Warrant shall be
delivered personally or by facsimile transmission or mailed by first class mail,
postage prepaid, to the address or facsimile number furnished to the Company in
writing by the last Holder of this Warrant who shall have furnished an address
or facsimile number to the Company in writing, and if mailed shall be deemed
given three days after deposit in the United States mail. Upon receipt of
evidence satisfactory to the Company of the ownership of and the loss, theft,
destruction or mutilation of any Warrant and, in the case of any such loss,
theft or destruction, upon receipt of indemnity or security satisfactory to the
Company or, in the case of any such mutilation, upon surrender and cancellation
of such Warrant, the Company will make and deliver, in lieu of such lost,
stolen, destroyed or mutilated Warrant, a new Warrant of like tenor and
representing the right to purchase the same aggregate number of Common Shares.
Time shall be of the essence of this Warrant. The parties hereto have expressly
required that this agreement and all documents, agreements and notices related
hereto be drafted in the English language. Les parties aux présentes ont
expressément exigé que le présent contrat et tous les autres documents,
conventions ou avis qui y sont afférents soient rédigés en langue anglaise.

 

[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

- 7 -

 

  

FENNEC PHARMACEUTICALS INC., intending to be contractually bound, has caused
this Warrant to be signed by its duly authorized officer in the date set forth
above.

 

  FENNEC PHARMACEUTICALS INC.       By:     Name:   Title:

 

 

 

  

Attachment 1

 

NOTICE OF EXERCISE

 

TO:FENNEC PHARMACEUTICALS INC.

 

1.The undersigned hereby elects to purchase              Common Shares of the
Company pursuant to Section 5 of the attached Warrant, and tenders herewith
payment of the purchase price of such shares in full.

 

2.Please issue a certificate or certificates representing said Warrant Shares in
the name of the undersigned or in such other name as is specified below:

 

______________________________

(Name in which certificate(s) are to be issued)

 

_______________________________

(Address)



 

        (Name of Warrant Holder)  

 

  By:  

 

  Title:    

 

  Date signed:    

 



 



 

 

  

Attachment 2

 

FORM OF TRANSFER

 

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto

 

                                                                                                                                                                                                                
(include name and address of the transferee) Warrants exercisable for common
shares of Fennec Pharmaceuticals Inc. (the “Company”) registered in the name of
the undersigned on the register of the Company maintained therefor, and hereby
irrevocably appoints
                                                                                                                                                                     
the attorney of the undersigned to transfer the said securities on the books
maintained by the Company with full power of substitution.

 

DATED this               day of                   , 20    .

 

Signature of Transferor guaranteed by:

 

            Signature of Transferor                                            
          Address of Transferor  

 

Notes:

 

The signature to this transfer must correspond with the name written upon the
face of this Warrant Certificate in every particular without any changes
whatsoever.

 

If the Transfer Form indicates that common shares are to be issued to a person
or persons other than the registered holder of the Warrant Certificate, the
signature on this Transfer Form must be guaranteed by a Schedule I chartered
bank or licensed trust company, or a member of an acceptable medallion guarantee
program. The guarantor must affix a stamp bearing the actual words "Signature
Guaranteed". Signature guarantees are not accepted from Treasury Branches or
credit unions unless they are members of the Stamp Medallion Program.

 

 

 

  

Attachment 3

 

NOTICE OF TERMINATION DATE ACCELERATION

 

TO: [HOLDER]

DATE: [______]

 

In connection Warrant dated [______], 2014 (the “Warrant”) issued to you by
Fennec Pharmaceuticals Inc. (the “Company”), we hereby confirm that the common
shares in the capital of the Company have traded on the Toronto Stock Exchange
at a price greater than CDN$5.00 per Common Share for at least twenty-five (25)
trading days within the thirty (30) trading day period from [______] to
[______]. The Company hereby confirms that, in accordance with the terms of the
Warrant, the Warrants will expire on [______] (the “Expiry Date”).

 

Should you wish to exercise the Warrants prior to the Expiry Date, please follow
the process set forth in Section 5 of the Warrant.

 

Please contact the undersigned at [XXX-XXX-XXXX] if you have any questions.

 

  FENNEC PHARMACEUTICALS INC.         By:     Name:     Title:  

 

- 4 -

 

  

SCHEDULE “B”

SUMMARY OF OFFERING TERMS

 

Confidential

 

This confidential term sheet summarizes the principal terms of a proposed equity
financing by Fennec Pharmaceuticals Inc. Except as described below next to the
heading, Confidentiality/No Trading (which is intended to binding on proposed
investors), this term sheet is for discussion purposes only; there is no
obligation on the part of any negotiating party until definitive transaction
documents are signed.

 

New Issue

 

[tex10-20logo.jpg]

 

FENNEC PHARMACEUTICALS INC.

 

TERM SHEET

Private Placement of Units

 



Issuer:   Fennec Pharmaceuticals Inc. (the “Company”).       Offering:   Private
placement of up to 1,000,000 units (the “Units”) of the Company (the “Offering”)
      Offering Size:   Up to USD$3,000,000       Issue Price:   USD$3.00 per
Unit       Units:   Each Unit shall consist of one common share and one half of
a common share purchase warrant (each such full common share purchase warrant, a
“Warrant”). Each Warrant shall be exercisable into one additional common share
of the Company during the period ending on the day following the earlier of: (A)
the day that is two (2) years from the date of issue or (B) if at any time from
the date of issue (i) the Common Shares trade on the TSX at a price greater than
CDN$5.00 per Common Share (subject to adjustment in the case of a share
consolidation, share combination and the like occurring from and after the date
of issue) for at least twenty-five (25) trading days within any thirty (30)
trading day period  (the “Triggering Event”) and (ii) the Company elects to
deliver a notice to the holder within 10 (ten) trading days of the Triggering
Event, the day that is 30 days after such notice, in either event at an exercise
price per common share of USD$3.60.



 

- 5 -

 

 



Use of Proceeds:   The Company intends to use the net proceeds of the Offering
for STS development and general corporate purposes.       Hold Period:   No
prospectus or offering memorandum will be prepared. The Securities will be
subject to certain hold periods in the United States pursuant to US securities
laws and a hold period of four months and a day following the Closing Date
pursuant to Canadian securities laws.       Listing:   The Company’s common
shares are listed on the TSX (FRX) and, in the United States, are quoted on OTC
(FENCF).  The Company will obtain the necessary approvals to list the common
shares issued under this Offering (including common shares issuable upon
exercise of the Warrants) on the TSX.  The Warrants will not be listed.      
Closing Date:   As soon as practicable following regulatory approval (the
“Closing Date”).       Confidentiality/No Trading:   Each investor understands
and agrees that this Term Sheet, and the information set forth herein,
constitutes confidential information and, accordingly, each investor agrees not
to purchase, sell, short or engage in any securities transactions relating to
the Company’s securities whatsoever (or advise others to do so) in violation of
applicable securities laws.



 

- 6 -

 

  

SCHEDULE “C”

REGULATION “S” RESALE REPRESENTATION LETTER

 

Fennec Pharmaceuticals Inc.
PO Box 13628

68 TW Alexander Drive

Research Triangle Park, NC 27709

Attention: President and Chief Executive Officer

 

To Whom It May Concern:

 

The undersigned (A) acknowledges that the sale of the securities of Fennec
Pharmaceuticals Inc. (the “Company”) to which this declaration relates is being
made in reliance on Rule 904 of Regulation S under the United States Securities
Act of 1933, as amended (the “Act”) and (B) certifies that: (1) the offer of
such securities was not made to a person in the United States and either (a) at
the time the buy order was originated, the buyer was outside the United States,
or the seller and any person acting on its behalf reasonably believes that the
buyer was outside the United States or (b) the transaction was executed on or
through the facilities of the Toronto Stock Exchange and neither the seller nor
any person acting on its behalf knows that the transaction has been prearranged
with a buyer in the United States; (2) neither the seller (or its affiliates)
nor any person acting on its behalf engaged in any “directed selling efforts” in
the United States in connection with the offer and sale of such securities; (3)
the sale is bona fide and not for the purpose of “washing off” the resale
restrictions imposed because the securities are “restricted securities” (as such
term is defined in Rule 144(a)(3) under the Act); (4) the seller does not have a
short position in the securities sold and does not intend to replace the
securities sold in reliance on Rule 904 with fungible unrestricted securities;
(5) the contemplated sale is not a transaction, or part of a series of
transactions which, although in technical compliance with Regulation S, is part
of a plan or scheme to evade the registration provisions of the Act; and (6) the
undersigned is not an “affiliate” (as defined in Rule 405 under the Act) of the
Company. Terms used herein have the meanings given to them by Regulation S.

 

    Name:   Title:   Date:  

 

- 7 -

 

  

SCHEDULE “D”

 

CERTIFICATE OF SUBSEQUENT SALE

 

[Name and Address of Transfer Agent]

 

RE:Sale of Shares of Common Stock of Fennec Pharmaceuticals Inc. (the “Company”)

 

Dear Sir/Madam:

 

The undersigned hereby certifies, in connection with the sale of Common Shares
of the Company, that the undersigned has sold the shares in compliance with all
securities laws applicable to the undersigned.

 

Selling Stockholder (the beneficial owner):  

 

Record Holder (e.g., if held in name of nominee):   

 

Restricted Stock Certificate No.(s):   

 

Number of Shares Sold:   

 

Date of Sale:   

   



    Very truly yours,  

  

Dated:     By:  

 

    Print Name:   

 

    Title:   

 

cc: Fennec Pharmaceuticals Inc.   PO Box 13628   68 TW Alexander Drive  
Research Triangle Park, NC 27709   Attention: President and Chief Executive
Officer

 

- 8 -

 

  

SCHEDULE “E”

 

ACCREDITED INVESTOR CERTIFICATE CANADA – NATIONAL INSTRUMENT 45-106

 

TO:FENNEC PHARMACEUTICALS INC.

 

In connection with the subscription for Units of Fennec Pharmaceuticals Inc.
(the “Company”), the undersigned (the “Subscriber”) hereby represents and
warrants that the Subscriber is an “accredited investor” as defined in National
Instrument 45-106 – Prospectus and Registration Exemptions by virtue of being
(check one):

 

  (a) a Canadian financial institution, or a Schedule III bank; ¨           (b)
the Business Development Bank of Canada incorporated under the Business
Development Bank of Canada Act (Canada); ¨           (c) a subsidiary of any
person referred to in paragraphs (a) or (b), if the person owns all of the
voting securities of the subsidiary, except the voting securities required by
law to be owned by directors of that subsidiary; ¨           (d) a person
registered under the securities legislation of a jurisdiction of Canada as an
adviser or dealer, other than a person registered solely as a limited market
dealer under one or both of the Securities Act (Ontario) or the Securities Act
(Newfoundland and Labrador); ¨           (e) an individual registered or
formerly registered under the securities legislation of a jurisdiction of Canada
as a representative of a person referred to in paragraph (d); ¨           (f)
the Government of Canada or a jurisdiction of Canada, or any crown corporation,
agency or wholly owned entity of the Government of Canada or a jurisdiction of
Canada; ¨           (g) a municipality, public board or commission in Canada and
a metropolitan community, school board, the Comité de gestion de la taxe
scolaire de l'île de Montréal or an intermunicipal management board in Québec; ¨
          (h) any national, federal, state, provincial, territorial or municipal
government of or in any foreign jurisdiction, or any agency of that government;
¨           (i) a pension fund that is regulated by either the Office of the
Superintendent of Financial Institutions (Canada) or a pension commission or
similar regulatory authority of a jurisdiction of Canada; ¨           (j) an
individual who, either alone or with a spouse, beneficially owns, directly or
indirectly, financial assets having an aggregate realizable value that before
taxes, but net of any related liabilities, exceeds $1,000,000; ¨

 

- 9 -

 

  

  (k) an individual whose net income before taxes exceeded $200,000 in each of
the 2 most recent calendar years or whose net income before taxes combined with
that of a spouse exceeded $300,000 in each of the 2 most recent calendar years
and who, in either case, reasonably expects to exceed that net income level in
the current calendar year; ¨           (l) an individual who, either alone or
with a spouse, has net assets of at least $5,000,000; ¨           (m) a person,
other than an individual or investment fund, that has net assets of at least
$5,000,000 as shown on its most recently prepared financial statements; ¨      
    (n) an investment fund that distributes or has distributed its securities
only to:  ☐             (i) a person that is or was an accredited investor at
the time of the distribution;               (ii) a person that acquires or
acquired securities in the circumstances referred to in sections 2.10 [Minimum
amount investment] of NI 45-106, and 2.19 [Additional investment in investment
funds] of NI 45-106; or               (iii) a person described in paragraph (i)
or (ii) that acquires or acquired securities under section 2.18 [Investment fund
reinvestment] of NI 45-106;           (o) an investment fund that distributes or
has distributed securities under a prospectus in a jurisdiction of Canada for
which the regulator or, in Québec, the securities regulatory authority, has
issued a receipt; ¨           (p) a trust company or trust corporation
registered or authorized to carry on business under the Trust and Loan Companies
Act (Canada) or under comparable legislation in a jurisdiction of Canada or a
foreign jurisdiction, acting on behalf of a fully managed account managed by the
trust company or trust corporation, as the case may be; ¨           (q) a person
acting on behalf of a fully managed account managed by that person, if that
person:  ☐             (i) is registered or authorized to carry on business as
an adviser or the equivalent under the securities legislation of a jurisdiction
of Canada or a foreign jurisdiction; and               (ii) in Ontario, is
purchasing a security that is not a security of an investment fund;          
(r) a registered charity under the Income Tax Act (Canada) that, in regard to
the trade, has obtained advice from an eligibility adviser or an adviser
registered under the securities legislation of the jurisdiction of the
registered charity to give advice on the securities being traded; ¨          
(s) an entity organized in a foreign jurisdiction that is analogous to any of
the entities referred to in paragraphs (a) to (d) or paragraph (i) in form and
function; ¨

 

- 10 -

 

  

  (t) a person in respect of which all of the owners of interests, direct,
indirect or beneficial, except the voting securities required by law to be owned
by directors, are persons that are accredited investors; ¨           (u) an
investment fund that is advised by a person registered as an adviser or a person
that is exempt from registration as an adviser; or ¨           (v) a person that
is recognized or designated by the securities regulatory authority or, except in
Ontario and Québec, the regulator as:  ☐             (i) an accredited investor;
or               (ii) an exempt purchaser in Alberta or British Columbia after
this Instrument comes into force.

 

Dated this ____ day of _____________, 2014

 

  Signed:               Name:               For:               Title:    

 

- 11 -

 

  

SCHEDULE “F”

 

ACCREDITED INVESTOR CERTIFICATE FOR RESIDENTS IN AN INTERNATIONAL JURISDICTION

 

TO: FENNEC PHARMACEUTICALS INC.

 

Any capitalized terms not defined herein shall have the meaning set forth in the
Subscription Agreement between the undersigned and Fennec Pharmaceuticals Inc.
dated on or about the date hereof.

 

In connection with the subscription for Units of Fennec Pharmaceuticals Inc.
(the “Company”), the undersigned (the “Subscriber”) hereby represents, warrants
and covenants (on its own behalf or, if applicable, on behalf of those for whom
the Subscriber is contracting hereunder) and certifies to the Company and
acknowledges that the Company is relying thereon that:

 

General

 

A.The Subscriber is resident in an International Jurisdiction (as defined in the
Subscription Agreement) or is subject to the laws of that International
Jurisdiction;

 

B.The Subscriber complies with the requirements of all applicable securities
laws in their International Jurisdiction and will provide such evidence of
compliance with all such matters as the Company may request;

 

C.Upon execution of this Accredited Investor Certificate by the Subscriber, this
Certificate shall be incorporated into and form a part of the Subscription
Agreement;

 

D.The Subscriber is purchasing the Units as principal for its own account and
not for the benefit of any other person, for investment only, and will comply
with all applicable securities laws and with the policies of the TSX concerning
the purchase, the holding of and the resale restrictions on the securities; or
is acting as agent for one or more disclosed purchasers, each disclosed
purchaser is purchasing as principal for its own account and not for the benefit
of any other person, for investment only, and not with a view to the resale or
distribution of all or any of the Common Shares or Warrants comprising the
Units;

 

Prospectus Exemptions

 

E.The Subscriber is knowledgeable of securities legislation having application
or jurisdiction over the Subscriber and the Offering (other than the laws of
Canada and the U.S.) which would apply to this subscription; and

 

F.The Subscriber is purchasing the Units pursuant to exemptions from any
prospectus, registration or similar requirements under the laws of that
International Jurisdiction or, if such is not applicable, the Subscriber is
permitted to purchase the Units, and the Company does not have any filing
obligations in the International Jurisdiction.

 

G.No laws in the International Jurisdiction require the Company to make any
filings or seek any approvals of any kind whatsoever from any regulatory
authority of any kind whatsoever in the International Jurisdiction.

 

Dated this ____ day of _____________, 2014

 

  Signed:               Name:               For:               Title:    

 

- 12 -

